Citation Nr: 1227698	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  07-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for chronic lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1968 to January 1970.  The Veteran also had service in the Army National Guard.  

The Veteran died on November [redacted], 2010.  The Veteran's surviving spouse submitted a timely request for substitution of claimant upon the death of claimant.  The Veteran's surviving spouse has been properly substituted as the appellant in this case.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In connection with this appeal the Veteran and the appellant testified at a hearing before a Veterans Law Judge at the RO in October 2009.  A transcript of the hearing is associated with the claims file.  The Board notes that the Veterans Law Judge who conducted the October 2009 hearing is no longer available to consider this appeal as an individual member of the Board.  In May 2012, the appellant was notified by letter of her right to have another hearing before a current member of the Board.  In a June 2012 letter, the appellant reported that she did not wish to appear at an additional Board hearing and indicated that she wanted her claim considered based on the evidence of record, to include the October 2009 Board hearing transcript.  

The issue of entitlement to service connection for diabetes mellitus was raised by the Veteran at his October 2009 Board hearing.  Therefore, this claim was pending at the time of his death.  A review of the record shows that this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


REMAND

The Board finds that additional development is required before the appellant's claim on appeal is decided.  

Before his death, the Veteran asserted that he was assigned to Camp Casey in the Republic of Korea in January or February 1969 to undergo Military Police (MP) K9 handler training.  He reported that during this training he was near the Demilitarized Zone (DMZ) and so, was exposed to herbicides.  

A review of the record shows that some of the Veteran's service personnel records (SPRs) were submitted by the Veteran prior to his death.  However, it does not appear that a complete copy of the Veteran's SPRs was ever requested or obtained.  A review of the record shows that in September 2003, the Veteran's service treatment records (STRs) were requested and received.  Later, in January 2006, the RO requested verification of posttraumatic stress disorder (PTSD) stressors, but it does not appear from the record that a request for a complete copy of the Veteran's SPRs was ever made.  

As the Veteran's SPRs could contain important information regarding orders for training during his service in the Republic of Korea and his proximity to the DMZ, attempts to obtain these records must be made prior to a decision being rendered in this case.  

Further, the Board notes that a request was made by the RO to the Center for Unit Records Research (CURR) to verify information regarding the Veteran's claimed PTSD stressors.  However, there is no indication from the record that a request was ever made to verify whether the Veteran was assigned to MP K9 handler school at Camp Casey in or around January 1969.  Additionally, there was no request to verify whether MP K9 handler school was even provided at Camp Casey in or around January 1969. 

As the Veteran has claimed that he was exposed to herbicides while serving near the DMZ when at Camp Casey in the Republic of Korea for MP K9 handler school, attempts to verify this information must be made before a decision is rendered in this case.  

At his October 2009 Board hearing, the Veteran also reported that he took his MP sentry dog, "[redacted]," to Camp Casey several times for routine care and other maintenance while serving in the Republic of Korea.  There were no attempts made to verify whether US military dogs serving in the Republic of Korea received medical attention at Camp Casey.  As trips to Camp Casey would put the Veteran in or around the DMZ, attempts to verify this information must be made prior to a decision being rendered in this case.  

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2011).

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the appellant and her representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the appellant.  If it is unable to obtain any such evidence, it should so inform the appellant and her representative and request them to submit the outstanding evidence.

3. The RO or the AMC should attempt to obtain the Veteran's SPRs.  All attempts to obtain these records should be documented in the claims file.  If such efforts yield negative results, a formal finding of unavailability should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

4. The RO or the AMC should undertake appropriate development in an attempt to verify whether the Veteran was sent to Camp Casey in the Republic of Korea in or around January 1969 for MP K9 handler training.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

5. The RO or the AMC should undertake appropriate development in an attempt to verify whether MP K9 handler training was conducted at Camp Casey in the Republic of Korea in or around January 1969.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review. 

6. The RO or the AMC should undertake appropriate development in an attempt to verify whether US Military service dogs received veterinary care or other maintenance at Camp Casey in the Republic of Korea.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The appellant and her representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

7. The RO or the AMC should undertake any other development it determines to be warranted. 

8. Then, the RO or the AMC should readjudicate the appellant's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



